Citation Nr: 1128133	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a hearing loss disability has been received.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran.

2.  In a decision dated May 1972, the RO denied the appellant's claim of service connection for a hearing loss disability.  He was properly notified and did not file an appeal, and that decision became final.

3.  Evidence received since the May 1972 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a hearing loss disability.

4.  The Veteran's current bilateral hearing loss disability is not a result of any in-service injury or event.

5.  The Veteran's hypertension is aggravated by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for a hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in November 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Additionally, this letter also informed him of the bases for the denials of his prior claim for service connection for a hearing loss disability, and informed him of what needed to be shown to successfully reopen his claim.  The March 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence-Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Analysis

In a May 1972 rating decision the RO determined that service connection was not warranted for a hearing loss disability.  It was noted, in essence, that the evidence showed no current hearing loss.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the May 1972 rating decision includes private medical records, VA outpatient records, the report of a VA examination, letters from people who served with the Veteran on active duty, and additional statements from the Veteran.  In particular, the medical records indicate that the Veteran has a current hearing loss disability.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a current disability, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for a hearing loss disability must be reopened and re-adjudicated on the merits.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss Disability

The Veteran's service personnel records indicate that his military occupational specialty was field artilleryman.  On the Veteran's February 1970 service entry examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
5
0
0
LEFT
10
5
5
20

The January 1972 service separation examination report reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
20

On VA examination in May 1972, the Veteran commented that he was unable to hear some sounds.  He mentioned that he was unable to understand conversation at times.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
15
LEFT
0
0
0
50

The audiologist noted that the Veteran elicited many false positives during testing.  Speech discrimination ability scores were 100 percent in the right ear and 96 percent in the left ear.

A November 2007 letter from J.R.S., the Executive Officer of one of the Veteran's active duty units, indicates that that the Veteran was unable to wear ear plugs while performing his duties with a gun section.  He recalled an instance where their unit was under a mortar attack, and the Veteran defended their position with a machine gun.  He said that the Veteran was exposed to extreme noise while on active duty.

The Veteran has submitted an uninterpreted audiogram from a private source dated May 2008.  The audiologist indicated that the Veteran had significant bilateral high frequency hearing loss, as documented in the audiogram.

On VA audiological examination in June 2008, the Veteran complained of difficulty localizing sounds and understanding speech.  It was noted that the Veteran had difficulty communicating on the telephone.  The examiner recorded the Veteran's history of being exposed to noise from quads, dusters, acoustic blasts, and Howitzers while on active duty.  Tinnitus was noted.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
10
50
55
31
LEFT
20
40
65
75
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The examiner opined that it was not as least as likely as not the Veteran's hearing loss was related to his military service.  For her rationale, the examiner explained that the Veteran demonstrated normal hearing upon induction and normal hearing upon separation from the military; he was employed in a warehouse setting for 38 years without the benefit of hearing protection; the Veteran's hobby of building cars and attending racing was noisy; and the Veteran did not obtain a medical audiogram for 36 years after his separation from active duty.

In July 2008, the Veteran reiterated that he was exposed to massive explosions while he was on active duty.  He felt that the June 2008 VA examiner placed too much emphasis on his post-service employment.  He indicated that at his post-service employment he was only exposed on a short-term basis to moderate manufacturing sounds which were protected by sound enclosures.  He explained that he worked in an office away from loud noises.  He further explained that his attendance at racing events did not compare to being exposed to artillery fire while on active duty.

An August 2008 letter from A.A.V., another Executive Officer of one of the Veteran's active duty units, reflects that the Veteran fired thousands of rounds as a gunner while on active duty.  He also said that he saw men get concussions from being near the guns when they were fired.  A.A.V. emphasized that the Veteran was involved in a huge amount of firing.

In February 2009, K.A.P., a fellow serviceman, wrote that their battery was more heavily engaged than any other battery in the battalion.  He said that they were exposed to rifles, machine guns, grenades, claymores, and outgoing and incoming mortars.  He recalled an instance where he and the Veteran were near an observation tower that blew up.  The Veteran was nearly hit by a mortar that exploded at its rim.

The evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing loss disability (see the June 2008 VA examination report).  Additionally, the uncontradicted credible evidence of record indicates that the Veteran was exposed to loud noises while on active duty through his service as a field artilleryman (see lay statements from November 2007, July 2008, August 2008, December 2008, February 2009).  The Board recognizes that in a May 2008 rating decision, the Veteran was granted service connection for PTSD partially due to his status as a combat Veteran.  As the Veteran is a combat Veteran, the Board has considered 38 U.S.C.A. § 1154(b).  The Board observes in this regard that § 1154(b) does not create a presumption of service connection for any disease or injury alleged to have been incurred during combat service.  Instead, § 1154(b) eases the evidentiary burden for combat Veterans to establish that a claimed in-service disease or injury was incurred during combat service.  In other words, although the Board finds that the Veteran served in combat in Vietnam and was exposed to significant in-service acoustic trauma, and although the Board also accepts the Veteran's and other lay statements that he experienced significant in-service acoustic trauma as credible because such statements are consistent with the facts and circumstances of his Vietnam combat service, more is required in the form of competent medical and lay evidence relating his current bilateral hearing loss disability to active service before service connection for a bilateral hearing loss disability can be awarded.  Id.

The primary evidence of record which addresses any connection between the Veteran's bilateral hearing loss and his active duty appears to come from two general sources:  the Veteran and his fellow servicemen, and the VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran or any of the servicemen who submitted statements had any medical training.  As such, their statements are considered lay evidence.  They are competent to testify as to the Veteran's difficulty hearing, as that symptom is readily identifiable through casual observation.  Further, they are competent to testify as to the Veteran's experiences being surrounded by explosions and gunfire while on active duty.

The June 2008 VA examination report was prepared by an audiologist and as such constitutes competent medical evidence.  Within the VA examination report, she listed her credentials.  The audiologist discussed the Veteran's assertions and the results of her examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also supported the given opinion with details from the service treatment records and post service records.  

Ultimately, the Board finds that the opinion of the June 2008 VA examiner outweighs the opinions of the Veteran and the servicemen who submitted lay statements.  Although the Veteran's fellow servicemen discussed their in-service experiences, none of them commented on the Veteran's post-service audiological history.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Conversely, the June 2008 VA examiner was a trained audiologist.  She interviewed the Veteran, provided a full audiological examination, and specifically commented on the Veteran's in-service and post-service history.  She provided explicit reasons and support for her given medical opinion.  For these reasons, the Board finds the June 2008 VA examination report credible and of greater probative weight than the statements offered by the Veteran, J.R.S., A.A.V., J.B.D., and K.A.P..

Further, the Board recognizes that although the Veteran has current hearing loss for VA purposes, the Veteran's available service medical records are negative for any pertinent complaints, symptoms, findings or diagnoses of hearing loss.  The Veteran's post-service medical records are negative for any indication of hearing loss within one year of service.  The earliest medical evidence of hearing loss is dated March 2008-over 36 years after the Veteran left active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hearing loss disability as a result of his exposure to extreme noise during his active service.  However, as discussed above, in this particular instance, his statements are outweighed by the June 2008 VA examiner's opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

A private outpatient record from November 1994 reflects that the Veteran was advised to get blood work done to see if he was a diabetic.

Another private outpatient record from  June 2004 shows a diagnosis of hypertension.  Subsequent treatment records show continued treatment for hypertension.

On VA examination for diabetes in June 2009, the examiner recounted the Veteran's diabetic and hypertensive history.  After performing the examination, the examiner opined that it was at least as likely as not that the Veteran's hypertension was aggravated by his diabetes.  She noted that the diagnosis of hypertension slightly preceded his diagnosis of diabetes by a year or two, but the Veteran had definitely had abnormal blood sugars during the time prior to his official diagnosis of diabetes.  She opined that during that uncontrolled period prior to his official diagnosis of diabetes, the Veteran likely had significant damage done.

The Board notes that in a September 2009 RO decision, service connection was granted for diabetes mellitus, type II.  In June 2009, a VA examiner related the Veteran's hypertension to his diabetes.  Significantly, none of the other evidence of record contradicts the June 2009 VA examiner's opinion.  The examiner acknowledged that the diagnosis of hypertension preceded the official diagnosis of diabetes, but she provided an adequate rationale to explain her given positive position.  In light of the uncontradicted June 2009 VA examination report which provided a diagnosis of hypertension and attributed that diagnosed disorder to the Veteran's service connected diabetes mellitus, type II, the Board finds that service connection for hypertension is warranted on a secondary basis to the service connected diabetes.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a hearing loss disability; to this extent, the appeal is granted.

Service connection for a hearing loss disorder is denied.

Service connection for hypertension is granted.


REMAND

Concerning the claim for service connection for tinnitus, the Board notes that the Veteran underwent VA audiological examination in June 2009.  The examiner reviewed the claims file and recorded the Veteran's reported history of noise exposure.  The examiner indicated that the Veteran had recurrent tinnitus of variable duration.  However, the examiner offered no opinion regarding the etiology of the tinnitus.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the absence of an etiology opinion in the June 2008 VA examination report, the Board finds that he should be afforded another VA examination to determine the etiology of his claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed tinnitus.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise exposure.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of noise exposure and symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service. 

A complete rationale should be provided for any opinion expressed.

2.  Readjudicate the Veteran's claim for service connection for tinnitus.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


